People v Lazier (2014 NY Slip Op 07685)





People v Lazier


2014 NY Slip Op 07685


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2012-08628
 (Ind. No. 12-00183)

[*1]The People of the State of New York, respondent,
vRussell Lazier, appellant. Gerald Zuckerman, Ossining, N.Y., for appellant.


David M. Hoovler, District Attorney, Middletown, N.Y. (Elizabeth L. Schulz of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 25, 2012, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v DeSimone, 80 NY2d 273, 283; People v Brown, _______AD3d_______, 2014 NY Slip Op 06101 [2d Dept 2014]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant's contention, the enhanced sentence imposed due to his failure to comply with the conditions of the plea agreement was not excessive (see People v Suitte, 90 AD2d 80).
SKELOS, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court